The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Spier on 6/30/22.
In the claims please change to read:
Claim 1, Line 13, please change “in relation to the location signals…” to -- in relation to 
Claim 2, Line 2, please change “to generate location signals…” to -- to generate the location signals… --.

Allowable Subject Matter
Claims 1-2, 5-11, 13-16 and 18-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Byers et al. (Byers; US 2016/0235236)  discloses a system (Abstract), comprising:  an alignment mechanism ([0043] while approaching smart postal box 102, the vehicle may photograph smart postal box 102 and its beacon lights and use this information to correctly align itself with smart postal box 102) for aligning a delivery side (side of the vehicle with the gripper 118 of Fig 1) of a vehicle (108 of Fig 1) with a receiving door (208 or 222 of Fig 2B) of a package locker (102 of Fig 1), the alignment mechanism being associated with either the vehicle or the package locker ([0043]); and a delivery arm configured to extend and retract between the delivery door and the receiving door, wherein a package can be translated from the vehicle to the package locker ([0020] vehicle operates a robotic gripper 118 to place package 110 into one of compartments 112).
LIANG et al. (Liang; US 2018/0330319) discloses an information processing system and the autonomous vehicles for transferring of a package from one traveling autonomous vehicle to another traveling autonomous vehicle.  Liang discloses a delivery door on a side of a delivery vehicle (33 or 43 of Fig 3; [0027] two autonomous vehicles each opens an opening 33 and 43).
Aurness et al. (Aurness; US 4,944,422) discloses an expandable delivery box, including a free-standing metal box with a full top cover, a fully enclosed expandable front box member and two fully enclosed, extendable side members.  Aurness discloses a extendable shroud for packages  (including 178, 180 of Fig 3).
While Byers, Liang with Aurness disclose systems for delivering packages autonomously, the prior art of record fails to teach or render obvious, alone or in combination, the unique system using camera images including an alignment target which is illuminated by the light emitting device, and wherein the alignment target comprises phosphorescent indicia on the delivery door of the vehicle; transferring power from a vehicle to a package locker when an inductive power receiver of the package locker is aligned with an inductive power transmitter of the vehicle; and a processor is configured to partially open a receiving door after a first alignment and fully open a receiving door after a second alignment, as detailed in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685